Case 1:16-cv-00171-DG-RML Document 88 Filed 12/16/20 Page 1 of 1 PagelD #: 791

eeplaw.com

80 Pine Street, 38" Floor

New York, New York 10005

T. 212.532.1116 F. 212.532.1176

ELEFTERAKIS | ) 7b ideh vast Sulla
ELEFTERAKIS & Chatham, New Jersey 07928

& PANEK Minnesota Office
50 South Sixth Street, Suite 1390
Minneapolis, Minnesota 55402
December 16, 2020
BY ECF
Honorable Robert M. Levy

United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Earle v. Rivelli, 16 CV 171 (DG) (RML)
Your Honor:

I represent plaintiff in the above-referenced action. I write jointly with
defendants in accordance with the Court’s order dated December 4, 2020 to respectfully
provide a status report.

If it should please the Court, the parties have conferred and no unresolved
discovery issues remain.

Thank you for your attention to this matter.

Respectfully submitted,

Gabriel P. Harvis

cc: Defense Counsel
